Citation Nr: 1400111	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  12-33 380A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to an initial rating in excess of 10 percent for meibomian gland dysfunction with associated eye styes and dry eye syndrome (hereinafter "eye disability").


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1984 to September 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated March 2011 and October 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran does not have bilateral hearing loss disability for VA purposes.

2.  Since the October 1, 2010 effective date of the grant of service connection, the Veteran's service-connected eye disability has been manifested by complaints of dryness, styes, redness, pain, itching, and swelling with corrected visual acuity bilaterally of no worse than 20/40 and without incapacitating  episodes.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1101, 1110, 1112, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

2.  The criteria for an initial rating in excess of 10 percent for a service-connected eye disability have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1, 4.3, 4.7, 4.79, Diagnostic Codes 6099-6018 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letter dated July 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the July 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  That determination requires a finding of current disability that is related to an injury or disease in service. Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141   (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service. 38 C.F.R. § 3.303(d) (2013). 

Service connection may be presumed for certain chronic diseases, including sensorineural hearing loss, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. 3.307, 3.309(a) (2013). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.10 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

The Veteran has asserted that he has bilateral hearing loss disability as a result of hazardous noise exposure sustained during active service.  The Veteran has reported that as an Aircraft Armament Systems Craftsman, he performed, among other duties, the maintenance of aircraft on the flight line and the loading and unloading of weapons.  During active service, he was exposed to significant noise in the form of running aircraft engines and other flight line noise, as well as explosions of ammunitions and bombs. 

A review of the Veteran's DD Form 214 shows that the Veteran served as Aircraft Armament Systems Craftsman for the 26 years he was in active service.  Therefore, the Board concedes the Veteran's exposure to hazardous noise while in active service. 

A review of the Veteran's service medical records shows that the Veteran was considered routinely exposed to hazardous noise and enrolled in the Audiometric Monitoring program while in active service.  As such, throughout the Veteran's 26 years of active service he was afforded many audiograms.  The most recent in-service audiograms were performed in 2006 and 2007.  

At the April 2006 hearing examination, the threshold shifts in the Veteran's hearing were deemed "significant" (as compared to audiogram results from the 1997).  The audiogram results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
15
5
LEFT
10
15
20
15
5

The first follow-up examination on May 17, 2006, revealed the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
5
LEFT
15
15
5
10
15

The second follow-up examination on May 22, 2006, revealed the following results: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
15
20
20
LEFT
15
20
10
15
10

As a result of the annual hazardous noise examinations, in May 2006 the Veteran was given a provisional diagnosis of sensorineural hearing loss based on the threshold shifts in his hearing.  He was referred for an audiological examination.  During the resulting June 2006 audiological examination, the Veteran was diagnosed with normal hearing, with speech discrimination at 96 in the right ear and 100 in the left ear.  

In April 2007, the Veteran was given another audiogram.  The results were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
10
5
LEFT
10
15
10
15
10

In August 2010, contemporaneous with the Veteran's separation from active service, he  was afforded a VA audiology evaluation.  At that time, the Veteran reported hazardous noise exposure in the form of jet engine noise during his 26 years of being an Aircraft Armament Systems Craftsman while in active service.  The Veteran reported consistent use of double hearing protection when noise was predictable.  The Veteran denied any noise exposure since his retirement from active service.  The Veteran was afforded an audiogram at the VA audiology evaluation.  The audiogram results were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
15
5
LEFT
15
15
10
15
15

Speech recognition was 100 percent in the right ear and 96 percent in the left ear. The examiner did not diagnose bilateral hearing loss disability at that time and noted that there was no reason for the Veteran to follow-up on an ear or hearing problem.  Furthermore, the Board notes that the audiometric testing results did not show that the Veteran had bilateral hearing loss disability for VA purposes.

In this case, none of the Veteran's service records nor the recent August 2010 hearing audiogram chart show that the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz, were 40 decibels or greater or that the auditory thresholds for at least three of these frequencies were 26 or greater. Thus, the competent evidence does not reflect the presence of bilateral hearing loss on any audiometric testing during service as defined by § 3.385.  However, the absence of in-service evidence of hearing loss is not fatal to the claim, see Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current bilateral hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for bilateral hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  However, the post-service evidence also does not reflect that the Veteran has a current bilateral hearing loss disability as defined by 38 C.F.R. § 3.385 as reflected in the August 2010 VA hearing audiogram chart.

The Board acknowledges that the Veteran expressed dissatisfaction with the August 2010 audiological examiner and the examination itself and its results.  However, the examination results and the conclusions to which the examiner came are consistent with the results of the several audiological examinations that are in the Veteran's service medical records.  Just like all the in-service audiological examinations, the August 2010 examination shows that the Veteran does not have hearing loss for VA purposes.  

The Board is sympathetic to the Veteran's contentions; however, based on the above findings, none of the objective evidence of record shows that the Veteran has bilateral hearing loss disability that meets the criteria set forth in 38 C.F.R. § 3.385 . See Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered). 

As indicated above, Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013).  Hence, whereas here, the competent evidence establishes that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant appeal, the claim for service connection for bilateral hearing loss must be denied because the first essential criterion for the grant of service connection - competent evidence of the disability for which service connection is sought - is not met.

Therefore, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013).  As such, service connection for bilateral hearing loss must be denied. 

Increased ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3  (2012). 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of staged ratings, the assignment of different ratings for distinct periods of time, based on the facts found, is required. Fenderson, v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505   (2007). 

The regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Service treatment records show that the Veteran was diagnosed with regular astigmatism and refractive error - myopia.  The Board notes that service connection for these disabilities were denied in a March 2011 rating decision and symptoms associated with these conditions will not be considered in the service-connected eye disability on appeal.   STRs also show that in July 2002 he underwent bilateral eye
photorefractive keratectomy (PRK) and in June 2008 and February 2009, the Veteran was diagnosed with dry eye syndrome.  The Veteran was seen and treated for complaints of dry eyes and styes on numerous occasions while in active service, and was diagnosed with dry eye syndrome, chronic styes, and meibomian gland dysfunction.  The Veteran regularly reported pain, itching, and swelling, as well as his eye lids being stuck to his eyes upon waking up.  He was prescribed medications and hot eye compresses for his eye conditions on a regular basis.     

In August 2010, contemporaneous to the Veteran's discharge from active service, he was afforded a VA eye examination.  The Veteran reported severe discomfort due to dry eyes and meibomian gland dysfunction, and stated that he used prescription drops and oral medications daily for the condition.  The Veteran stated that he experienced pain upon opening his eyes in the morning due to severe dryness.  The Veteran also reported that he experienced eye styes as a result of the bilateral meibomian gland dysfunction.  He also related that he experienced myopia and astigmatism.  The Veteran acknowledged that he did not experience any side-effects from any of the treatments for his eye disability.  

Upon examination, the examiner noted that the Veteran did not have any history of trauma; neoplasms; or incapacitating period due to eye disease.  The Veteran was hospitalized once for his eye issues, in 2002 in Germany, and underwent photorefractive keratectomy (Lasik) surgery there.  The Veteran exhibited the general symptoms of redness, burning or stinging, and dryness in both eyes, and the visual symptom of glare in both eyes.  The examiner noted that diplopia was not present; funduscopic examination findings were normal in both eyes; there was no visual field defect; visual acuity was not worse than 5/200; there was no corneal disorder that resulted in severe irregular astigmatism that could be improved more by contact lenses than by eyeglass lenses; there was no difference equal to two or more scheduled steps or lines of visual acuity between near and distance corrected vision for either eye, with the near vision being worse; and there were not more than three diopters of spherical correction between the eyes.   The Veteran's distance acuity was 20/150 (uncorrected) and 20/20- (corrected) in the right eye, and 20/150 (uncorrected) and 20/20 (corrected) in the left eye.  His near acuity was 20/20- (uncorrected) and 20/20 (corrected) in the right eye, and 20/20-2 (uncorrected) and 20/20 (corrected) in the left eye.  

Upon examining both eyes, the examiner found that the slit lamp findings were abnormal; that there was meibomian gland dysfunction present; that the sclera/conjunctiva were abnormal; that the corneas showed an oily unstable tear film; that the anterior chambers were normal; that the irises and the lenses were normal; and that the eye lenses were intact.  The examiner did not see any other lens abnormalities.  The tonometry exam showed eye pressure of 16 bilaterally.  There were no physical findings of abnormal lacrimal duct function; abnormal eyelids; chronic conjunctivitis; residuals of an eye injury; lagophthalmos; symblepharon; ptosis; nystagmus; eyelash loss; or eyebrow loss.  There was a physical finding of abnormal accommodation of presbyopia, and findings of MRx: -1.50 DS OD, -1.50 DS OS.  

The examiner noted that the Veteran worked in his occupation of weapons loader as of the date of the examination, where he has worked for 20 years, and that he lost two weeks from work during the past 12 months.  The examiner diagnosed astigmatism and refractive error (myopia).  In addition, the diagnosis included dry eye syndrome and meibomian gland dysfunction, noting that it had significant effects on the Veteran's usual occupation, causing vision difficulty, and forcing the Veteran to interrupt work to use warm compresses for severe eye irritation; and that it had moderate effect on such daily activities as shopping, sports and recreation; mild effect on chores, exercise, and driving; and no effect on traveling, feeding, bathing, dressing, toileting, and grooming.  The examiner also diagnosed recurrent eye sty due to meibomotis, noting that it had no significant effects on the Veteran's usual occupation; moderate effect on daily activities such as recreation; mild effect on such activities as chores, shopping, and traveling; and no effect on such activities as exercise, sports, feeding, bathing, dressing, toileting, grooming, and driving.   

In his March 2012 notice of disagreement, the Veteran disagreed with the VA's decision to combine the meibomian gland dysfunction, eye styes, and dry eye syndrome into one eye disability for classification purposes.  The Veteran stated that he has filed separate claims for all of the conditions, and wished a separate evaluation for all three. 

In his December 2012 appeal, the Veteran reported that his eye disability was worse than stated in the October 2012 rating decision.  He reported that the severity of the dry eye syndrome has caused corneal erosion due to his eyelids sticking to the surface of his eyes, and cells being ripped off the surface of the eyes, which caused him extreme pain for about an hour upon waking up.  The Veteran stated that this pain has lead to anxiety about falling asleep at night.  The Veteran related that the eye styes his experienced were not only painful, but were also embarrassing because they caused his eyelids to become disfigured, red, and swollen, all of which has affected his confidence and self-esteem.  The Veteran stated that he performed a regimen of personal care treatments every day to minimize the effects of his eye disability, including oral medication, eye lubricant drops, steroid eye drops, antibiotic eye ointment, eyelid scrub pads, eyelid cleansing foam wash, hot compresses, eyelid massage, and opening and closing his eyes periodically throughout the day.     

The Veteran underwent another eye examination in July 2013.  The examiner diagnosed meibomian gland dysfunction and dry eyes.  The examiner noted that the Veteran had recurrent styes, occurring about once every three weeks, and used artificial tears about once a day.  The examiner also stated that the Veteran used lid scrubs and hot packs.  The examiner reported that the Veteran's uncorrected distance vision was 20/200 bilaterally; uncorrected near vision was 20/40 or better bilaterally; corrected distance vision was 20/40 or better bilaterally; and corrected near vision was 20/40 or better bilaterally.  The examiner noted that the Veteran did not have a difference equal to two or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision, with the near vision being worse.  The Veteran's pupils were 3 mm in diameter; were round and reactive to light; and there was no afferent papillary defect present.  The Veteran did not have anatomical loss, light perception only, extremely poor vision or blindness of either eye; did not have astigmatism; and did not have diplopia.  The tonometry results were 13 for bilateral eye pressure; styes were present bilaterally; the conjunctiva/sclera were normal; the corneas were normal; the anterior chambers were normal; the irises were normal; and the lenses were normal.  The internal eye exam (fundus) was normal bilaterally.  The Veteran did not have a visual defect or a condition that may result in a visual field defect.  When describing the functional impact, the examiner stated that the Veteran's eye conditions did not impact his ability to work.   

The Veteran's service-connected eye disability is currently rated 10 percent disabling under Diagnostic Code 6099-6018.   Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2013).  Because the Veteran's specific disability is not listed in the rating schedule, it is rated analogous to a disability in which not only similar functions are affected, but where the anatomical localization and symptoms are closely related.    

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately. See 38 C.F.R. § 4.25 (2013); see also Esteban v. Brown, 6 Vet. App. 259, 261   (1994).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2013).

Parenthetically, the criteria for rating eye disabilities, including impaired vision, were revised effective December 10, 2008.  73 Fed. Reg. 66,543  (Nov. 10, 2009). These revised criteria apply in this case as the claim was received in June 2010.

Under the criteria for evaluating diseases of the eye, Diagnostic Codes 6000 through 6009, in chronic form, are to be rated from 10 percent to 100 percent disabling for either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher evaluation.

Under the General Rating Formula for Diagnostic Codes 6000 through 6009, a 10 percent rating is warranted with incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months.  A 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months.  A 40 percent rating is assigned with incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  A 60 percent rating is available with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 38 C.F.R. § 4.79. 

An incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79 , General Rating Formula for Diagnostic Codes 6000 through 6009, Note (2013).

Impairment of visual acuity is evaluated according to the procedures described in 38 C.F.R. § 4.76  and is rated under 38 C.F.R. § 4.79 , Diagnostic Codes 6061 through 6066.  These diagnostic codes provide for ratings from 0 percent to 100 percent that are generally determined based upon the best corrected distance vision with central fixation.  38 C.F.R. § 4.76(b). 

Impairment of visual fields is evaluated according to the procedures described in 38 C.F.R. § 4.77 and is rated pursuant to 38 C.F.R. § 4.79 , Diagnostic Codes 6080 through 6081.  These diagnostic codes assign ratings ranging from 10 percent to 100 percent that are generally determined based on the average concentric contraction of the visual field in each eye as described in 38 C.F.R. § 4.77(b). Visual field impairment is measured by determining "the average concentric contraction of the visual field in each eye by measuring the remaining visual field (in degrees) at each of eight principal meridians 45 degrees apart, adding them, and dividing the sum by eight.  Id. 

The code most analogous to the Veteran's eye disability is the one under which he has already been rated, Diagnostic Code 6018, which applies to chronic conjunctivitis, as some of the symptoms of conjunctivitis overlap with those experienced by the Veteran.  When active (with objective findings, such as red, thick conjunctivae, mucous secretion, etc.) a 10 percent rating is warranted.  When inactive, it is to be evaluated based on residuals, such as visual impairment and disfigurement (diagnostic code 7800).

The Veteran's symptoms of dryness, styes, redness, itching, and pain, which he has reported over the years, most closely resemble the 10 percent rating for active conjunctivitis, the maximum rating allowed under Diagnostic Code 6018.  As discussed above, while the Veteran's service-connected eye disability could be assigned higher ratings for visual impairment, he has not been found to have visual impairment to a compensable degree. 

In the alternative, higher ratings are available for eye disabilities when considering the number of incapacitating episodes during the past 12 months could be considered.  Here, however, the Veteran has not had any incapacitating episodes consisting of periods of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  Therefore, the Veteran's disability does not qualify for evaluation under Diagnostic Codes 6000-6009.  Diagnostic Codes 6010-6017 and 6019-6037 do not apply, as the Veteran does not exhibit any of the symptoms listed under them and has not been diagnosed with any of the conditions enumerated.  Diagnostic Codes 6061-6066 do not apply, as the Veteran does not exhibit ant impairment of central visual acuity.  Diagnostic Codes 6080-6081 do not apply, as the Veteran does not exhibit any impairment of visual fields.  Diagnostic Codes 6090-6091 do not apply, as the Veteran does not exhibit diplopia.   

The Board also acknowledges that the Veteran reported that his service-connected  eye disability is manifested by symptoms of dryness, styes, redness, itching, and pain.  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, however, competent to identify a specific level of disability of these disorders according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who has examined him during the current appeal and who has rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination report and clinical records) directly address the criteria under which this disability is evaluated and have been attributed to the diagnosed disability.  The evidence does not show that the Veteran's symptoms warrant a higher disability rating under the other criteria for rating the eye or that he has been diagnosed with a separately compensable disability.   See Esteban v. Brown, 6 Vet. App. 259, 261   (1994).

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the rating criteria reasonably describe the Veteran 's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture for his service-connected eye disability is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate

For these reasons, the Board finds that the Veteran does not meet or more nearly approximate the criteria for a rating in excess of 10 percent for his service-connected eye disability.   In making this determination, the Board took into consideration whether additional "staged" ratings were warranted in this case. However, a thorough review of the record does not indicate any distinctive period(s) where the Veteran met or more nearly approximated the schedular criteria for a rating in excess of 10 percent for his service-connected eye disability.   Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a higher initial rating for the Veteran's service-connected eye disability and the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to an initial rating in excess of 10 percent for meibomian gland dysfunction with associated eye styes and dry eye syndrome is denied.   
  



______________________________________________
Lesley A. Rein
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


